Case 5:20-cv-01642-KES Document 19 Filed 08/10/21 Page 1 of 1 Page ID #:1083



      Young Cho
  1   Attorney at Law: 189870
      Law Offices of Lawrence D. Rohlfing
  2   12631 East Imperial Highway, Suite C-115
      Santa Fe Springs, CA 90670                                    JS-6
  3   Tel.: (562) 868-5886
      Fax: (562) 868-5491
  4   E-mail: rohlfing.office@rohlfinglaw.com
  5   Attorneys for Plaintiff
      Esperanza Gonzalez
  6
  7
  8
                           UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12
      ESPERANZA GONZALEZ,                    ) Case No.: 5:20-cv-01642-KES
 13                                          )
                                             ) /PROPOSED/ ORDER OF
 14                Plaintiff,                ) DISMISSAL
                                             )
 15         vs.                              )
                                             )
 16   KILOLO KIJAKAZI,                       )
      Acting Commissioner of Social          )
 17                                          )
      Security,                              )
 18                                          )
                   Defendant.                )
 19                                          )
 20
 21         The above captioned matter is dismissed with prejudice, each party to bear
 22   its own fees, costs, and expenses.
 23         IT IS SO ORDERED.
 24   DATE: August 10, 2021
                                ___________________________________
 25                             THE HONORABLE KAREN E. SCOTT
                                UNITED STATES MAGISTRATE JUDGE
 26

                                             -1-
